                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     INEZ K. BLACK,                                      Case No. 18-cv-02031-WHO
                                                        Plaintiff,
                                   8
                                                                                             ORDER DISMISSING CASE
                                                 v.
                                   9

                                  10     NANCY A. BERRYHILL,
                                                        Defendant.
                                  11

                                  12          On October 22, 2018, I issued an Order to Show Cause requiring plaintiff to file her
Northern District of California
 United States District Court




                                  13   opposition to defendant’s motion to dismiss on or before November 5, 2018. I explained that if

                                  14   plaintiff did not file her opposition on or before that date, this case would be dismissed for failure

                                  15   to prosecute.

                                  16          As of today’s date, plaintiff has not filed an opposition or other response to defendant’s

                                  17   motion to dismiss. This case, therefore, is DISMISSED WITHOUT PREJUDICE for failure to

                                  18   prosecute. Fed. R. Civ. Proc. 41(b).

                                  19

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: November 19, 2018

                                  23

                                  24
                                                                                                     William H. Orrick
                                  25                                                                 United States District Judge
                                  26
                                  27

                                  28
